Case: 12-10610         Date Filed: 12/05/2012   Page: 1 of 8

                                                                    [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10610
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:07-cr-20634-JAL-4

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff-Appellee,

                                                 versus

ED REED,
a.k.a. Darren McCormick,
a.k.a. “LA”,

lllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 5, 2012)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Ed Reed, proceeding pro se, appeals the district court’s denial of his motion
                Case: 12-10610      Date Filed: 12/05/2012      Page: 2 of 8

for a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2). On appeal, Reed

argues that the district court improperly assumed that his motion was based on the

crack cocaine amendments1, as opposed to Amendments 506 and 567. Further, he

requests that his appeal be consolidated with United States v. Green, No. 12-

10247, and he adopts the appellant’s arguments in that case. For the reasons set

forth below, we affirm the district court’s denial of Reed’s § 3582(c)(2) motion.

                                              I.

       In 2008, Reed pled guilty to conspiracy to possess with intent to distribute a

detectable amount of cocaine, in violation of 21 U.S.C. § 846. According to the

presentence investigation report (“PSI”), Reed qualified as a career offender under

U.S.S.G. § 4B1.1(a), and as such, his base offense level was 32. After a three-

level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a) and (b),

his total offense level was 29. Based on this offense level and a criminal history

category of IV, Reed’s guideline range was 151 to 188 months’ imprisonment.

Ultimately, the court imposed a 151-month sentence.

       In November 2011, Reed filed the instant pro se § 3582(c)(2) motion based

on Amendments 506 and 567, and United States v. LaBonte, 520 U.S. 751, 117



       1
          Amendments 706 and 750 to the Sentencing Guidelines revised the crack cocaine
quantity tables listed in U.S.S.G. § 2D1.1(c). See U.S.S.G. App. C, amends. 706 and 750.

                                              2
              Case: 12-10610     Date Filed: 12/05/2012   Page: 3 of 8

S.Ct. 1673, 137 L.Ed.2d 1001 (1997). In his motion, Reed argued that the district

court’s application of the career offender guideline, § 4B1.1, was unlawfully based

on his prior conviction, as the government failed to file a notice, pursuant to 21

U.S.C. § 851(a)(1), charging him as a “recidivist offender.” Moreover, he alleged

that the court’s application of the career offender enhancement violated the

separation of powers. Reed further asserted that the LaBonte decision should be

treated as a clarifying amendment to the Sentencing Guidelines because, among

other reasons, Amendment 567 was based on LaBonte. He argued that

jurisprudence establishes that the government is required to provide § 851 notice

before the career offender guideline enhancement is imposed. He concluded that,

in light of LaBonte, the district court should apply an offense level of 18 and a

guideline range of 27 to 33 months.

      The district court denied Reed’s § 3582(c)(2) motion, indicating that he was

ineligible for a sentence reduction based on his career offender status

                                         II.

      We review a district court’s denial of a § 3582(c)(2) sentence reduction for

an abuse of discretion. United States v. Davis, 587 F.3d 1300, 1303 (11th Cir.

2009). We review de novo the district court’s legal conclusions about the scope of

its authority under the sentencing guidelines and review its factfindings for clear

                                          3
              Case: 12-10610     Date Filed: 12/05/2012    Page: 4 of 8

error. Id. We may affirm the district court’s decision on any ground supported by

the record. United States v. Chitwood, 676 F.3d 971, 975 (11th Cir. 2012), cert.

denied, (U.S. Oct. 1, 2012) (No. 12-5074). Further, we liberally construe

pleadings filed by pro se litigants. Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998).

      A court may only modify a term of imprisonment in limited circumstances,

including where a defendant “has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). Further, § 3582(c)(2) does not grant the

district court jurisdiction to reconsider all original sentencing determinations.

United States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000). In fact, “all original

sentencing determinations remain unchanged with the sole exception of the

guideline range that has been amended since the original sentencing.” Id.

Moreover, the district court may not modify an imposed term of imprisonment

upon a § 3582(c)(2) motion unless the defendant’s sentencing range was

subsequently lowered by an amendment to the Sentencing Guidelines. See id. at

780; U.S.S.G. § 1B1.10(a)(2)(B). Other sentencing issues should be raised in a 28

U.S.C. § 2255 motion. See Bravo, 203 F.3d at 782.

      Amendment 506, effective November 1, 1994, changed the definition of

                                          4
              Case: 12-10610     Date Filed: 12/05/2012   Page: 5 of 8

“Offense Statutory Maximum” in U.S.S.G. § 4B1.1’s commentary to mean only

the basic statutory maximum and excluded any sentencing enhancements based on

the defendant’s prior criminal record. See U.S.S.G. App. C, amend. 506. In

LaBonte, however, the Supreme Court concluded that Amendment 506 violated

the plain language of 28 U.S.C. § 944(h), which requires the Guidelines to specify

a sentence “at or near the maximum term authorized” for defendants who had

certain prior felony convictions. LaBonte, 520 U.S. at 757–62, 117 S.Ct. at

1677–79. The term “maximum term authorized” in § 944(h) includes any relevant

statutory sentencing enhancements. See id. at 753, 117 S.Ct. at 1675. In response,

the Sentencing Commission adopted Amendment 567, effective November 1,

1997, which amended the commentary to § 4B 1.1 to specify that “Offense

Statutory Maximum” included sentencing enhancements based on the defendant’s

prior criminal record. See U.S.S.G. App. C, amend. 567.

      As an initial matter, Reed has abandoned the arguments that he raised in his

§ 3582(c)(2) motion by failing to raise them in his appeal brief, and instead,

attempting to adopt an appellant’s brief in a separate case. See United States v.

Woods, 684 F.3d 1045, 1064 n.23 (11th Cir. 2012); United States v. Gupta, 463

F.3d 1182, 1195 (11th Cir. 2006) (explaining that we “may decline to address an

argument where a party fails to provide arguments on the merits of an issue in its

                                          5
              Case: 12-10610     Date Filed: 12/05/2012   Page: 6 of 8

initial or reply brief”). We permit an appellant to adopt by reference any part of

another party’s brief by including a statement describing in detail which briefs and

which portions of those briefs are adopted. 11th Cir. R. 28-1(f). The appellant in

Green, however, is not a party in the instant appeal, and moreover, Reed does not

describe in detail which of Green’s arguments he intends to adopt. Regardless, as

discussed below, even construing Reed’s appeal brief liberally to preserve the

arguments that he made before the district court, see Tannenbaum, 148 F.3d at

1263, he is not entitled to sentence reduction. Further, Reed’s request to have his

appeal consolidated with Green is moot because the appeal in that case is no

longer pending before this Court.

      The district court did not abuse its discretion in denying Reed’s

§ 3582(c)(2) motion. On appeal, Reed suggests that the district court’s order

denying his § 3582(c)(2) motion was confusing because the district court assumed

that his motion was filed pursuant to the crack cocaine amendments instead of

Amendments 506 and 567. The district court, however, did not specify a

guidelines amendment in denying Reed’s § 3582(c)(2) motion. Instead, the court

merely stated that Reed was not entitled to relief under § 3582(c)(2) because he

was sentenced as a career offender. Regardless, even if the district court

improperly construed Reed’s motion as seeking a sentence reduction based on the

                                          6
                 Case: 12-10610       Date Filed: 12/05/2012       Page: 7 of 8

crack cocaine amendments instead of Amendments 506 and 567, we may affirm

on any basis supported by the record, see Chitwood, 676 F.3d at 975, and here, the

record makes clear that Reed is not entitled to a sentence reduction.

      Amendment 506, effective November 1, 1994, and Amendment 567,

effective November 1, 1997, were both issued well before Reed entered his guilty

plea in 2008, and thus, his applicable sentencing range was not subsequently

lowered by those amendments. U.S.S.G. App. C, amends. 506 and 567; Bravo,

203 F.3d at 780-81. Additionally, § 3582(c)(2) authorizes the district court to

reduce a defendant’s sentence pursuant to retroactively applicable guideline

amendments, not Supreme Court decisions, such as LaBonte. See United States v.

Moreno, 421 F.3d 1217, 1220 (2005) (concluding that Booker2 was a Supreme

Court decision, not a retroactively applicable guideline amendment by the

Sentencing Commission, and therefore, Booker was inapplicable to § 3582(c)(2)

motions); U.S.S.G. § 1B1.10(a)(2)(B). Finally, to the extent that Reed seeks to

challenge the district court’s application of § 4B1.1 during sentencing, such a

challenge is outside the limited scope of § 3582(c)(2), and he must raise it in a

collateral attack under 28 U.S.C. § 2255. See Bravo, 203 F.3d at 780-82.




      2
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

                                                7
             Case: 12-10610     Date Filed: 12/05/2012   Page: 8 of 8

      For the foregoing reasons, we affirm the district court’s denial of Reed’s

§ 3582(c)(2) motion.

      AFFIRMED.




                                         8